TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00240-CR
NO. 03-02-00241-CR

NO. 03-02-00242-CR



In re Jamie Balagia


Miguel Salas Rodriguez, Appellant


v.


The State of Texas, Appellee





FROM THE DISTRICT COURT OF CALDWELL COUNTY, 274TH JUDICIAL DISTRICT

NOS. 2001-029, 2001-030 & 2001-031, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



O R D E R   T O   S H O W   C A U S E
PER CURIAM
This is a contempt proceeding ancillary to Miguel Salas Rodriguez's appeals from
judgments of conviction for murder, aggravated assault, and delivery of cocaine.  The subject of this
proceeding is Jamie Balagia, appellant's counsel.
The time for filing appellant's brief in these causes was extended twice on counsel's
motion.  On August 9, 2002, in granting the second motion, this Court ordered counsel to tender a
brief on appellant's behalf no later than September 12, 2002. Counsel failed to file a brief as ordered
and has instead filed a third motion for extension of time.  The motion is dismissed.
It is hereby ordered that the said Jamie Balagia shall appear in person before this
Court on the 9th day of October, at 8:30 o'clock a.m., in the courtroom of this Court, located in the
Price Daniel, Sr. Building, 209 West 14th Street, City of Austin, Travis County, Texas, then and
there to show cause why he should not be held in contempt and sanctions imposed for his failure to
obey the August 9, 2002, order of this Court.  This order to show cause will be withdrawn and the
said Jamie Balagia will be relieved of his obligation to appear before this Court as above ordered if
the Clerk of this Court receives appellant's brief by October 7, 2002.
It is ordered September 20, 2002.

Before Chief Justice Aboussie, Justices Patterson and Puryear
Do Not Publish